Case 1:19-cv-01271-MAD-CFH Document 19 Filed 01/15/20 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

United States of America,
Plaintiff,

Vv. Civil Action No. 1:19-CV-1271 (MAD/CFH)

One Painting Entitled “Winter” aka “Skaters”
aka “Snow,” AFFIDAVIT OF NON-MILITARY, NON-
INFANCY, AND NON-INCOMPETENCY

 

Defendant.

State of New York _)
) ss:
County of Albany _)

CHRISTOPHER R. MORAN, being duly sworn, deposes and says as follows:

1. [aman Assistant United States Attorney for the Northern District of New York. I represent
the United States in this action.

2. Upon information and belief, the potential claimants to the defendant property are not in
the military service of the United States, are not infants, and are not incompetent persons.

3. On October 31, 2019, the United States sent a copy of the complaint, and arrest warrant,
by Federal Express, to The Arkell Museum and Charles J. Tallent, Esq., Mackenzie &
Tallent. The Certificate of Service was filed with the Court on November 15, 2019. Dkt.
#6.

4. On or about November 15, 2019, the undersigned received a letter from attorney Charles

J. Tallent, on behalf of the Canajoharie Library & Art Gallery, a/k/a The Arkell Museum,
Case 1:19-cv-01271-MAD-CFH Document 19 Filed 01/15/20 Page 2 of 2

stating that The Arkell Museum did not object to the relief sought in the United States’
complaint, and would not be filing a verified claim or Answer in this matter.

5. On October 31, 2019, the United States sent a copy of the complaint, and arrest warrant,
by Federal Express, to the Mosse Foundation, the University of Wisconsin and Joy Mosse.
The Certificate of Service was filed with the Court on November 15, 2019. Dkt. #7.

6. Pursuant to Rule G(4)(a)(iii)(B) of the Supplemental Rules for Admiralty or Maritime
Claims and Asset Forfeiture Actions, public notice of this action was published on an
official government forfeiture site (www.forfeiture.gov) for 30 consecutive days,
beginning on October 29, 2019. Dkt. #17.

7. The United States believes it has taken reasonable steps to attempt to provide actual notice

of this action to all known potential claimants.

Dated: January 13, 2020 Respectfully submitted,

GRANT C. JAQUITH
United States Attorney

q
Waa
By: fa Ll
CHRISTOPHER R. MORAN
Assistant United States Attorney

 

BO. before me this
_|6” day of January, 2020

 

1 EREDAY
eae coe =O tow York
Notary Pushes Soe

Quali Qin titi ia oouny

Commission Expires Jatuury
